DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/03/2021 and 07/30/2019 have been considered by the examiner and been placed of record in the file.

Allowable Subject Matter
Claims 2-4, 9-11 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-8, 12-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 2016/0004916 A1) in view of Jia et al. (US 2018/0232946 A1).

Claim 1. Zheng et al. disclose a computer-implemented method (read as computer program for detecting road regions, is provided [0018].) for implementing parametric models for scene representation to improve autonomous task performance (read as image-based road detection methods have emerged in applications such as lane departure warning, autonomous driving, road environment understanding, and the like, in which Condition Random Field (CRF) models and Markov Random Field (MRF) models are widely applied. In such methods, a road region may be identified on an image, i.e., on pixel scale…a more robust method for detecting road regions is desired [0002]), comprising: 
generating an initial map of a scene based on at least one image corresponding to a perspective view of the scene (read as Converting an image captured by a camera into a top view is to project the image onto a simulated plane in the camera coordinate system, where, in some embodiments, the simulated plane may coincide with the actual road surface [0039]), the initial map including a non-(read as obtaining a first image captured by a camera at a first time point and a second image captured by the camera at a second time point…converting the first and second images into a first top view and a second top view, respectively [0034, 0038]. FIG. 1 steps S101 and S103); 
implementing a parametric model to obtain a scene element representation based on the initial map, the scene element representation providing a description of one or more scene elements of the scene and corresponding to an estimated semantic layout of the scene; 
identifying one or more predicted locations of the one or more scene elements by performing three-dimensional localization based on the at least one image; and 
obtaining an overlay for performing an autonomous task by placing the one or more scene elements with the one or more respective predicted locations onto the scene element representation (read as Converting an image captured by a camera into a top view is to project the image onto a simulated plane in the camera coordinate system, where, in some embodiments, the simulated plane may coincide with the actual road surface [0039]).
Zheng et al. do not explicitly disclose: 
implementing a parametric model to obtain a scene element representation based on the initial map, the scene element representation providing a description of one or more scene elements of the scene and corresponding to an estimated semantic layout of the scene; 
identifying one or more predicted locations of the one or more scene elements by performing three-dimensional localization based on the at least one image;
However, in the related field of endeavor Jia et al. disclose
implementing a parametric model to obtain a scene element representation based on the initial map (read as using the three-dimensional attribute data to transform the position data in the rudimentary model into three-dimensional data [0057]. Models are by definition parametric since they depend on different parameters and will change as those parameters change.), the scene element representation providing a description of one or more scene elements of the scene and corresponding to an estimated semantic layout of the scene (read as obtaining the traffic element in the panoramic image data by using the deep-learning-based image recognition technique… The different traffic elements such as the traffic signs from the panoramic image data are recognized based on the trained deep neural network. Specifically, after inputting the sample image into the deep neural network, the deep neural network may recognize the position area of the different traffic element in the sample image and the type of the traffic element included in the position area… [0049-0050]); 
identifying one or more predicted locations of the one or more scene elements by performing three-dimensional localization based on the at least one image (read as the deep-learning-based image recognition technique, the traffic element comprising the land line, the traffic sign, the indicating line and the traffic light; and obtaining position information of the traffic element in the three-dimensional space by using the vision image localization technique [0048]);
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Zheng et al. with the teaching of Jia et al. in order to provide a method and device for modelling a three-dimensional road model and a storage medium to economically and efficiently establish a three-dimensional road model (Jia et al. [0006]).

Claim 5. The method of claim 1, the combination of Zheng et al. and Jia et al. teaches,
wherein implementing the parametric model to obtain the scene element representation further includes implementing a graphical model to ensure feasibility of the scene element representation based on a probability corresponding to each of one or more scene parameters obtained from the initial map (Jia et al. read as parsing panoramic image data to obtain three-dimensional attribute data of a traffic element…For example, lane lines on the road, traffic signs, indicating lines and traffic lights. Three-dimensional attribute data of the traffic elements may be obtained from the panoramic image data by parsing the panoramic image data. The three-dimensional attribute data mainly comprises three-dimensional position coordinates. [0042-0043]).

Claim 6. The method of claim 1, the combination of Zheng et al. and Jia et al. teaches,
further comprising performing the autonomous task by applying the overlay to one or more applications, wherein the one or more applications include one or more of free-space estimation to compute free space, path planning for computation of distances, and behavior prediction (Zheng et al.: read as image-based road detection methods have emerged in applications such as lane departure warning, autonomous driving, road environment understanding, and the like, in which Condition Random Field (CRF) models and Markov Random Field (MRF) models are widely applied. In such methods, a road region may be identified on an image, i.e., on pixel scale…a more robust method for detecting road regions is desired [0002]).

Claim 7. The method of claim 1, the combination of Zheng et al. and Jia et al. teaches,
further comprising training the parametric model based on the initial map (Jia et al.: read as the three-dimensional attribute data of the traffic element may be obtained by a deep learning technique and a vision localization technique [0044]).

Claim 8. Zheng et al. disclose a computer program product (read as computer program for detecting road regions, is provided [0018].) comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable (read as a non-transitory computer readable medium, which contains a computer program for detecting road regions, is provided. When the computer program is executed by a processor [0018]) by a computer to cause the computer to perform a method for implementing parametric models for scene representation to improve autonomous task performance (read as image-based road detection methods have emerged in applications such as lane departure warning, autonomous driving, road environment understanding, and the like, in which Condition Random Field (CRF) models and Markov Random Field (MRF) models are widely applied. In such methods, a road region may be identified on an image, i.e., on pixel scale…a more robust method for detecting road regions is desired [0002]), the method performed by the computer comprising: 
generating an initial map of a scene based on at least one image corresponding to a perspective view of the scene (read as Converting an image captured by a camera into a top view is to project the image onto a simulated plane in the camera coordinate system, where, in some embodiments, the simulated plane may coincide with the actual road surface [0039]), the initial map including a non-parametric top-view representation of the scene (read as obtaining a first image captured by a camera at a first time point and a second image captured by the camera at a second time point…converting the first and second images into a first top view and a second top view, respectively [0034, 0038]. FIG. 1 steps S101 and S103); 
implementing a parametric model to obtain a scene element representation based on the initial map, the scene element representation providing a description of one or more scene elements of the scene and corresponding to an estimated semantic layout of the scene; 
identifying one or more predicted locations of the one or more scene elements by performing three-dimensional localization based on the at least one image; and 
obtaining an overlay for performing an autonomous task by placing the one or more scene elements with the one or more respective predicted locations onto the scene element representation (read as Converting an image captured by a camera into a top view is to project the image onto a simulated plane in the camera coordinate system, where, in some embodiments, the simulated plane may coincide with the actual road surface [0039]).
Zheng et al. do not explicitly disclose: 
implementing a parametric model to obtain a scene element representation based on the initial map, the scene element representation providing a description of one or more scene elements of the scene and corresponding to an estimated semantic layout of the scene; 
identifying one or more predicted locations of the one or more scene elements by performing three-dimensional localization based on the at least one image;
However, in the related field of endeavor Jia et al. disclose
implementing a parametric model to obtain a scene element representation based on the initial map (read as using the three-dimensional attribute data to transform the position data in the rudimentary model into three-dimensional data [0057]. Models are by definition parametric since they depend on different parameters and will change as those parameters change.), the scene element representation providing a description of one or more scene elements of the scene and corresponding to an estimated semantic layout of the scene (read as obtaining the traffic element in the panoramic image data by using the deep-learning-based image recognition technique… The different traffic elements such as the traffic signs from the panoramic image data are recognized based on the trained deep neural network. Specifically, after inputting the sample image into the deep neural network, the deep neural network may recognize the position area of the different traffic element in the sample image and the type of the traffic element included in the position area… [0049-0050]); 
identifying one or more predicted locations of the one or more scene elements by performing three-dimensional localization based on the at least one image (read as the deep-learning-based image recognition technique, the traffic element comprising the land line, the traffic sign, the indicating line and the traffic light; and obtaining position information of the traffic element in the three-dimensional space by using the vision image localization technique [0048]);
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Zheng et al. with the teaching of Jia et al. in order to provide a method and device for modelling a three-dimensional road model and a storage medium to economically and efficiently establish a three-dimensional road model (Jia et al. [0006]).

Claim 12. The computer program product of claim 8, the combination of Zheng et al. and Jia et al. teaches,
wherein implementing the parametric model to obtain the scene element representation further includes implementing a graphical model to ensure feasibility of the scene element representation based on a probability corresponding to each of one or more scene parameters (Jia et al. read as parsing panoramic image data to obtain three-dimensional attribute data of a traffic element…For example, lane lines on the road, traffic signs, indicating lines and traffic lights. Three-dimensional attribute data of the traffic elements may be obtained from the panoramic image data by parsing the panoramic image data. The three-dimensional attribute data mainly comprises three-dimensional position coordinates. [0042-0043]).

Claim 13. The computer program product of claim 8, the combination of Zheng et al. and Jia et al. teaches,
wherein the method further includes performing the autonomous task by applying the overlay to one or more applications, wherein the one or more applications include one or more of free-space estimation to compute free space, path planning for computation of distances, and behavior prediction (Zheng et al.: read as image-based road detection methods have emerged in applications such as lane departure warning, autonomous driving, road environment understanding, and the like, in which Condition Random Field (CRF) models and Markov Random Field (MRF) models are widely applied. In such methods, a road region may be identified on an image, i.e., on pixel scale…a more robust method for detecting road regions is desired [0002]).

Claim 14. The computer program product of claim 8, the combination of Zheng et al. and Jia et al. teaches,
wherein the method further includes training the parametric model based on the initial map (Jia et al.: read as the three-dimensional attribute data of the traffic element may be obtained by a deep learning technique and a vision localization technique [0044]).

Claim 15. Zheng et al. disclose a system for implementing parametric models for scene representation to improve autonomous task performance (read as image-based road detection methods have emerged in applications such as lane departure warning, autonomous driving, road environment understanding, and the like, in which Condition Random Field (CRF) models and Markov Random Field (MRF) models are widely applied. In such methods, a road region may be identified on an image, i.e., on pixel scale…a more robust method for detecting road regions is desired [0002]. FIG. 9), comprising: 
a memory device for storing program code (read as a non-transitory computer readable medium, which contains a computer program for detecting road regions, is provided. When the computer program is executed by a processor [0018]); and 
at least one processor device operatively coupled to a memory device and configured to execute program code stored on the memory (read as a non-transitory computer readable medium, which contains a computer program for detecting road regions, is provided. When the computer program is executed by a processor [0018]) device to: 
generate an initial map of a scene based on at least one image corresponding to a perspective view of the scene (read as Converting an image captured by a camera into a top view is to project the image onto a simulated plane in the camera coordinate system, where, in some embodiments, the simulated plane may coincide with the actual road surface [0039]), the initial map including a non- parametric top-view representation of the scene (read as obtaining a first image captured by a camera at a first time point and a second image captured by the camera at a second time point…converting the first and second images into a first top view and a second top view, respectively [0034, 0038]. FIG. 1 steps S101 and S103); 
implement a parametric model to obtain a scene element representation based on the initial map, the scene element representation providing a description of one or more scene elements of the scene and corresponding to an estimated semantic layout of the scene; 
identify one or more predicted locations of the one or more scene elements by performing three-dimensional localization based on the at least one image; and 
obtain an overlay for performing an autonomous task by placing the one or more scene elements with the one or more respective predicted locations onto the scene element representation (read as Converting an image captured by a camera into a top view is to project the image onto a simulated plane in the camera coordinate system, where, in some embodiments, the simulated plane may coincide with the actual road surface [0039]).
Zheng et al. do not explicitly disclose: 
implement a parametric model to obtain a scene element representation based on the initial map, the scene element representation providing a description of one or more scene elements of the scene and corresponding to an estimated semantic layout of the scene; 
identify one or more predicted locations of the one or more scene elements by performing three-dimensional localization based on the at least one image;
However, in the related field of endeavor Jia et al. disclose
implement a parametric model to obtain a scene element representation based on the initial map (read as using the three-dimensional attribute data to transform the position data in the rudimentary model into three-dimensional data [0057]. Models are by definition parametric since they depend on different parameters and will change as those parameters change.), the scene element representation providing a description of one or more scene elements of the scene and corresponding to an estimated semantic layout of the scene (read as obtaining the traffic element in the panoramic image data by using the deep-learning-based image recognition technique… The different traffic elements such as the traffic signs from the panoramic image data are recognized based on the trained deep neural network. Specifically, after inputting the sample image into the deep neural network, the deep neural network may recognize the position area of the different traffic element in the sample image and the type of the traffic element included in the position area… [0049-0050]); 
identify one or more predicted locations of the one or more scene elements by performing three-dimensional localization based on the at least one image (read as the deep-learning-based image recognition technique, the traffic element comprising the land line, the traffic sign, the indicating line and the traffic light; and obtaining position information of the traffic element in the three-dimensional space by using the vision image localization technique [0048]);
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Zheng et al. with the teaching of Jia et al. in order to provide a method and device for modelling a three-dimensional road model and a storage medium to economically and efficiently establish a three-dimensional road model (Jia et al. [0006]).

Claim 19. The system of claim 15, the combination of Zheng et al. and Jia et al. teaches,
wherein the at least one processor device is further configured to implement the parametric model to obtain the scene element representation by implementing a graphical model to ensure feasibility of the scene element representation based on a probability corresponding to each of one or more scene parameters (Jia et al. read as parsing panoramic image data to obtain three-dimensional attribute data of a traffic element…For example, lane lines on the road, traffic signs, indicating lines and traffic lights. Three-dimensional attribute data of the traffic elements may be obtained from the panoramic image data by parsing the panoramic image data. The three-dimensional attribute data mainly comprises three-dimensional position coordinates. [0042-0043]).

Claim 20. The system of claim 15, the combination of Zheng et al. and Jia et al. teaches,
wherein the at least one processor device is further configured to execute program code stored on the memory device to perform the autonomous task by applying the overlay to one or more applications, wherein the one or more applications include one or more of free-space estimation to compute free space, path planning for computation of distances, and behavior prediction (Zheng et al.: read as image-based road detection methods have emerged in applications such as lane departure warning, autonomous driving, road environment understanding, and the like, in which Condition Random Field (CRF) models and Markov Random Field (MRF) models are widely applied. In such methods, a road region may be identified on an image, i.e., on pixel scale…a more robust method for detecting road regions is desired [0002]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED RACHEDINE whose telephone number is (571)272-9249. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMED RACHEDINE
Examiner
Art Unit 2649



/MOHAMMED RACHEDINE/Primary Examiner, Art Unit 2646